Determination of respondent New York State Division of Human Rights dated September 27, 1995, finding no probable cause to believe that respondent New York City Health and Hospitals Corporation terminated petitioner’s employment and otherwise discriminated against her because of her disability, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William Davis, J.], entered October 4, 1996) dismissed, without costs.
The finding that petitioner’s termination two days after she started the job was not motivated by her disability but by her failure to inform the Workers’ Compensation Division of the New York City Law Department of her return to work is supported by substantial evidence, including the absence of any documentation that petitioner had so informed the Division, and the fact that petitioner was reinstated to the job once such documentation was provided. There is no merit to petitioner’s claim that respondent’s investigation was one-sided. We note that such a claim does not present a substantial evidence ques*246tion that should be transferred to this Court (Bentkowsky v Tokio Re Corp., 139 AD2d 436). To the extent that Matter of Albert v Beth Israel Med. Ctr. (230 AD2d 695, 696) suggests otherwise, we decline to follow it. We have considered petitioner’s other arguments and find them to be without merit.
Concur — Sullivan, J. P., Milonas, Mazzarelli and Andrias, JJ.